United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bowie, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-455
Issued: June 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal from the November 7, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
October 26, 2005, as alleged.
FACTUAL HISTORY
On October 27, 2005 appellant, then a 38-year-old rural carrier, filed a Form CA-1
alleging that she sustained a traumatic work injury on the morning of October 26, 2005. She

described numbness in her hands, arms and shoulders. Appellant’s supervisor confirmed the
date of injury as October 26, 2005.1
An October 27, 2005 medical report stated that appellant complained of a four-week
duration of numbness and tingling in her hands associated with some pain in her neck radiating
down the right arm. “She is a postal worker and does a lot of lifting on a regular basis.
[Appellant] stated that yesterday her pain got a lot worse and her hands felt very weak.”
In a decision dated December 15, 2005, the Office denied appellant’s claim. The Office
noted that the initial medical evidence did not describe the employment incident of October 26,
2005 and offered no diagnosis that could be connected to the event.
Appellant requested reconsideration and submitted additional medical evidence.
On September 22, 2006 the Office reviewed the merits of appellant’s claim and denied
modification of the December 15, 2005 decision. The Office found that, although additional
medical evidence presented a diagnosis, it drew a connection to appellant’s history since 2000
and not to the alleged October 26, 2005 incident. The Office noted that the evidence failed to
note or relate any history of a traumatic event occurring on the date of the alleged injury
Appellant again requested reconsideration. She submitted medical evidence attributing
her condition to repetitive activities at work. Appellant also submitted a claim for an
occupational disease or illness and indicated that she first became aware of her condition on
October 26, 2005.
In a decision dated November 7, 2007, the Office denied modification of its prior
decision. The Office explained that the evidence did not support a traumatic work injury on
October 26, 2005. “There is no medical evidence which discusses how and why only your work
on this one day caused or contributed to a medical condition. In addition, [your physician]
confirmed that your medical problems were caused by your ongoing repetitive postal work.
Clearly, you have a claim for an occupational disease injury….” The Office acknowledged
receipt of appellant’s Form CA-2 and asked her to have it completed and signed by her employer
and submitted as a new injury in the proper manner, together with clarification from her
physician on what specific medical conditions were related to what specific work activities.
On appeal, appellant’s attorney argues that the Office’s November 7, 2007 decision is
contrary to fact and law.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 An
employee seeking compensation under the Act has the burden of proof to establish the essential
1

Appellant misdated her signature and the date of injury as 2006. Her supervisor received and signed the claim
form on October 27, 2005 and the Office received the claim form on November 3, 2005.
2

5 U.S.C. § 8102(a).

2

elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.3
“Traumatic injury” means a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused
by external force, including stress or strain, which is identifiable as to time and place of
occurrence and member or function of the body affected.4 “Occupational disease or illness”
means a condition produced by the work environment over a period longer than a single workday
or shift.5
ANALYSIS
The Office’s November 7, 2007 decision is correct. The evidence does not support that
appellant sustained a traumatic work injury on October 26, 2005, as she originally claimed. The
Office does not dispute that she performed her usual duties on that date, but the medical evidence
did not attribute any medical condition to what she did on that single workday or shift. The
medical evidence instead implicated repetitive work duties over a longer period of time. For that
reason, appellant did not meet her burden to establish that she sustained a traumatic work injury
on October 26, 2005. The Board will therefore affirm the Office’s November 7, 2007 decision.
The Board notes that appellant has now filed a claim that she sustained an occupational
disease or illness. The Office did not issue a final decision on this new claim prior to the present
appeal, so the Board may not review that claim.6 The Office has advised appellant what steps
she should take to further this new claim before a final decision is made on her entitlement to
benefits.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on October 26, 2005, as she originally
claimed.

3

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).
4

20 C.F.R. § 10.5(ee) (1999).

5

Id. at § 10.5(q).

6

20 C.F.R. § 501.2(c) (the Board has jurisdiction to consider and decide appeals from the final decision of the
Office in any case arising under the Act).

3

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

